Title: From George Washington to James McHenry, 5 November 1799
From: Washington, George
To: McHenry, James



Sir,
Mount Vernon, Nov: 5th 1799

At the earnest request of General Hamilton, that I would give instructions for having the eighth, ninth and tenth Regiments of Infantry provided with Winter Quarters, which it was very desireable should be at Harper’s Ferry, I have departed from the resolution which I had formed, not to take charge of any military operations, unless the Army should be called into the Field, so far as to Order the best arrangements to be made that circumstances would permit, at this advanced season of the year, for quartering these Regiments. Knowing that no time could be lost—and that the distance of Genl Hamilton from this part of the Country would occasion considerable delay in the necessary communications, and that the situation of Genl Pinckney’s family must prevent his personal attention to the business.
I therefore ordered Colo. Parker, of the eighth Regiment, to make the necessary arrangements for hutting these troops on the public ground at Harper’s Ferry; but in the course of my communications with him on the subject, I found, that, without great exertion, it was probable that quarters would not be provided at that place for more than one Regiment. I therefore thought it proper, in addition to my further instructions to Colo. Parker, to send my Secretary Colo. Lear, up to Harper’s Ferry, who would communicate to him my wishes more fully than could be done by writing, and who was directed to give to Colo. Parker all the assistance in his power that the business might be determined without delay.

This has been done, and I now enclose you a Copy of the report which my Secretary has made to me on his return; by which you will see the definitive arrangement which has been made, and which meets my approbation.
You will be so good as to communicate this Report to Genl Hamilton or Genl Pinckney, or both, that they may see what steps have been taken for quartering these Regiments, and make their arrangements accordingly.
I think that the ground mentioned in this Report will be very useful to the United States, and is certainly valuable for the timber and fuel; and if more can be had, on the same terms, I am of opinion that it ought to be purchased for the public, as the works now preparing, as well as those which may be hereafter established at Harper’s Ferry, will make it an important place to the U. S. and an extension of their ground will be desireable on many Accounts. You will be pleased to observe, however, that the present purchase of 150 Acres, is not in fee, it is but the purchase of a lease, which has upwards of fifty years to run, at an annual rent of twenty dollars per hundred Acres. There can be little doubt, however, but that the fee may be obtained on reasonable terms. At any rate you will be pleased to have the present bargain confirmed and provision ordered for the payment of the money. With due consideration I have the honor to be Sir Yr mo. Ob. St

G. W——n

